Exhibit 10.8

CONFIRMATION

THIS CONFIRMATION (the “Confirmation”) is executed by and between HUNGARIAN
TELEPHONE AND CABLE CORP., a corporation organized under the laws of the state
of Delaware (“HTCC”), and TDC A/S, a company organized under the laws of Denmark
(“TDC”) on May 8, 2007.

WHEREAS, the parties have on March 6, 2007, entered into a secondment agreement
(the “Secondment Agreement”) relating to the secondment by TDC of the services
of TORBEN V. HOLM (the “Principal”) to HTCC upon the terms set out in the
Secondment Agreement; and

WHEREAS, the parties wish to cancel the secondment of the services of the
Principal with effect as of April 30, 2007;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto confirm their mutual agreement with respect to cancellation of
the secondment of the services of the Principal as follows:

1. Cancellation of Secondment. With reference to Clause 2(i) of the Secondment
Agreement the parties hereto confirm their agreement to cancel the secondment of
the Principal with effect from May 1, 2007.

2. Reimbursement. HTCC shall remain liable for reimbursement of the fees, costs
and expenses set out in Clause 4 of the Secondment Agreement in accordance with
the terms set out in the Secondment Agreement to the extent that such fees,
costs and expenses relate to the period until April 30, 2007. HTCC shall not be
liable for reimbursement of any fees, costs or expenses relating to the period
from May 1, 2007 and onwards.

IN WITNESS WHEREOF, HTCC and TDC have executed this Confirmation as of the day
and year first above written.

 

HUNGARIAN TELEPHONE AND CABLE CORP.   By:  

/s/ John B. Ryan

    Name: John B. Ryan     Title: Chairman, Audit Committee  

 

TDC A/S

  By:  

/s/ Jesper Theill Eriksen

    Name: Jesper Theil Eriksen     Title: President, TDC Mobile International  